       Case 3:20-cv-00844-JPW Document 19 Filed 11/16/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ROBERT ROSSI,                         :   Civil No. 3:20-CV-00844
                                      :
             Plaintiff,               :
                                      :
             v.                       :
                                      :
GEORGE NEUMAYR and THE                :
AMERICAN SPECTATOR                    :
FOUNDATION, INC.,                     :
                                      :
             Defendants.              :   Judge Jennifer P. Wilson
                                    ORDER
     AND NOW, on this 16th day of November, 2020, for the reasons stated in

the accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. Plaintiff’s motion to remand (Doc. 7) is GRANTED.

  2. The Clerk of Court is directed to REMAND this case to the Lackawanna

     County Court of Common Pleas.

  3. Upon effectuating the remand, the Clerk of Court is directed to close this

     case.

                                     s/Jennifer P. Wilson
                                     JENNIFER P. WILSON
                                     United States District Court Judge
                                     Middle District of Pennsylvania
